Exhibit 10.24

ENDEAVOUR INTERNATIONAL CORPORATION

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made and entered into by
and between Endeavour International Corporation (the “Company”) and Carl D.
Grenz, an employee of the Company (“Grantee”), dated as of November 3, 2008 and
effective as of the grant date(s) shown in Appendix A attached hereto.

WHEREAS, effective Carl D. Grenz, Grantee shall be an employee of the Company
and as an inducement for such employment and in connection with Grantee
providing services to the Company as an employee, the Compensation Committee of
the Board of Directors of the Company, on behalf of the Company, desires to
grant to Grantee a number of restricted shares of the Company’s common stock,
par value $.001 per share (the “Common Stock”), subject to the terms and
conditions of this Agreement, with a view to increasing Grantee’s interest in
the Company’s welfare and growth.

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1. Grant of Common Stock. Subject to the restrictions, forfeiture provisions and
other terms and conditions set forth herein (a) the Company hereby grants to
Grantee the number of shares of Common Stock (“Restricted Shares”) as set out in
Appendix A hereto, and (b) subject to the terms hereof, Grantee shall have and
may exercise rights and privileges of ownership of such Restricted Shares,
including, without limitation, the voting rights of such shares and the right to
receive dividends declared in respect thereof. This Agreement and the grant of
Restricted Shares are subject to administration by and the rules and procedures
established by the Board of Directors of the Company (the “Board”) or a
committee appointed by the Board to administer this Agreement (the “Committee”)
and the Board or the Committee, if so appointed, shall have the authority to
construe and interpret the terms of this Agreement and to provide omitted terms
to carry out this Agreement. Except with respect to Section 3(v), any authority
provided to the Company, the Board or Committee herein shall also be provided to
the Committee, if one is appointed by the Board. The Committee shall have the
authority to take all actions that it deems advisable for the administration of
this Agreement.

2. Transfer Restrictions; Vesting.

(a) Generally. Grantee shall not sell, assign, transfer, exchange, pledge,
encumber, gift, devise, hypothecate or otherwise dispose of (collectively,
“Transfer”) any Restricted Shares prior to their vesting in accordance with the
Vesting Schedule set out in Appendix A.



--------------------------------------------------------------------------------

Further, even after such Restricted Shares become vested, such vested Restricted
Shares may not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable federal or state securities or other
applicable law or Company policies as determined by Company on advice of counsel
chosen by the Company in its sole discretion. Restricted Shares shall vest as of
each of the Vesting Dates set out in Appendix A provided that Grantee remains an
employee through the Vesting Date, except as may otherwise be provided herein.

(b) Dividends, etc. If the Company (i) declares a dividend or makes a
distribution on Common Stock in shares of Common Stock or (ii) subdivides or
reclassifies outstanding shares of Common Stock into a greater number of shares
of Common Stock or (iii) combines or reclassifies outstanding shares of Common
Stock into a smaller number of shares of Common Stock, then the number of shares
of Grantee’s Common Stock subject to the transfer restrictions in this Agreement
shall be proportionally increased or reduced as to prevent enlargement or
dilution of Grantee’s rights and duties hereunder. The determination of the
Company’s Board of Directors regarding such adjustment should be final and
binding.

3. Vesting on Change in Control. Notwithstanding the provisions in Section 2, on
the date immediately preceding the date of a Change in Control of the Company
(as defined below), the Restricted Shares shall be 100% vested. For purposes of
this Agreement, a “Change in Control” shall mean the occurrence of any of the
following events:

(i) the Company (A) shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than a previously wholly-owned subsidiary of the Company) or (B) is
to be dissolved and liquidated, and as a result of or in connection with such
transaction, the persons who were directors of the Company before such
transaction shall cease to constitute a majority of the Board, or

(ii) any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains ownership or control (including, without limitation, power to vote) of 30%
or more of the outstanding shares of the Company’s voting stock (based upon
voting power), and as a result of or in connection with such transaction, the
persons who were directors of the Company before such transaction shall cease to
constitute a majority of the Board, or

(iii) the Company sells all or substantially all of the assets of the Company to
any other person or entity (other than a wholly-owned subsidiary of the Company)
in a transaction that requires shareholder approval pursuant to applicable
corporate law; or

(iv) During a period of two consecutive calendar years, individuals who at the
beginning of such period constitute the Board, and any new director(s) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least a majority of the directors then still in
office, who either were directors at the beginning of the two (2) year period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the Board; or

(v) any other event that a majority of the Board, in its sole discretion, shall
determine constitutes a Change in Control hereunder.

 

2



--------------------------------------------------------------------------------

4. Forfeiture.

(a) Termination of Employment. If Grantee’s employment with the Company is
terminated by the Company or Grantee for any reason, then Grantee shall
immediately forfeit all Restricted Shares which are unvested unless the Board of
Directors, in its sole discretion, determines that any or all of such unvested
Restricted Shares shall not be so forfeited.

(b) Forfeited Shares. Any Restricted Shares forfeited under this Section 4 shall
automatically revert to the Company and become canceled. Any certificate(s)
representing Restricted Shares which include forfeited shares shall only
represent that number of Restricted Shares which have not been forfeited
hereunder. Upon the Company’s request, Grantee agrees for himself and any other
holder(s) to tender to the Company any certificate(s) representing Restricted
Shares which include forfeited shares for a new certificate representing the
unforfeited number of Restricted Shares.

5. Issuance of Certificate.

(a) The Company shall cause to be issued a stock certificate, registered in the
name of the Grantee, evidencing the Restricted Shares upon receipt of a stock
power duly endorsed in blank with respect to such shares. In addition to any
other legends that may be required by applicable law or otherwise, each such
stock certificate shall bear the legends substantially as follows:

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY APPLICABLE STATE SECURITIES
LAWS, AND THEY CANNOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, PLEDGED OR
OTHERWISE HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE REGISTRATION REQUIREMENTS
OF THE ACT AND SUCH STATE LAWS OR UPON DELIVERY TO THIS CORPORATION OF AN
OPINION OF LEGAL COUNSEL SATISFACTORY TO THE CORPORATION THAT AN EXEMPTION FROM
REGISTRATION IS AVAILABLE.

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING
FORFEITURE AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE RESTRICTED STOCK
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER OF SUCH SHARES AND ENDEAVOUR
INTERNATIONAL CORPORATION. COPIES OF THE RESTRICTED STOCK AGREEMENT ARE ON FILE
IN THE OFFICE OF THE SECRETARY OF ENDEAVOUR INTERNATIONAL CORPORATION, LOCATED
AT 1001 FANNIN STREET, SUITE 1600, HOUSTON, TEXAS 77002.

 

3



--------------------------------------------------------------------------------

The latter legend shall not be removed from the certificate evidencing
Restricted Shares until such time as the restrictions thereon have lapsed.

(b) The certificate issued pursuant to this Section 5, together with the stock
powers relating to the Restricted Shares evidenced by such certificate, shall be
held by the Company. The Company may issue to the Grantee a receipt evidencing
the certificates held by it which are registered in the name of the Grantee.

6. Tax Requirements.

(a) Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this grant.

(b) Share Withholding. With respect to tax withholding required upon any taxable
event arising as a result of this grant, Participant may elect, subject to the
approval of the Board or Committee in its sole discretion, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
shares of common stock having a fair market value on the date the tax is to be
determined equal to the statutory total tax which could be imposed on the
transaction. All such elections shall be made in writing, signed by the
Participant, and shall be subject to any restrictions or limitations that the
Committee, in its discretion, deems appropriate. Any fraction of a share of
common stock required to satisfy such obligation shall be disregarded and the
amount due shall instead be paid in cash by the Participant.

7. Miscellaneous.

(a) Certain Transfers Void. Any purported transfer of Restricted Shares in
breach of any provision of this Agreement shall be void and ineffectual, and
shall not operate to transfer any interest or title in the purported transferee.

(b) No Fractional Shares. All provisions of this Agreement concern whole shares
of Common Stock. If the application of any provision hereunder would yield a
fractional share, the value of such fractional share shall be paid to the
Grantee in cash.

(c) Not an Employment Agreement. This Agreement is not an employment agreement,
and this Agreement shall not be, and no provision of this Agreement shall be
construed or interpreted to create any employment relationship or right to
continued employment with the Company, Company affiliates, parent, subsidiary or
their affiliates.

(d) Investment Representation. Grantee represents and warrants to the Company as
follows:

(i) Grantee is acquiring the Restricted Shares granted pursuant to the terms
hereof, for his own account, for investment, and not with a view to (or for sale
in connection

 

4



--------------------------------------------------------------------------------

with) any distribution thereof, other than pursuant to any effective
registration statement filed under the Securities Act of 1933, as amended (the
“Securities Act”), registering the of resale of the Restricted Shares. Grantee
has no present intention of selling, granting any participation in or otherwise
distributing the Restricted Shares. Grantee (a) has such knowledge and
experience in financial and business matters and with respect to investments in
securities as to be capable of evaluating the merits and risks of the
investments contemplated by this Agreement, (b) can bear the economic risk of
the investments contemplated by this Agreement (including a complete loss of its
investment) for an indefinite period of time.

(ii) Grantee is a bona fide resident of the State of Texas and he has no present
intention of becoming a resident of any other state or jurisdiction.

(iii) Grantee understands that the Registered Shares have not been registered
under the Securities Act, have not been registered under the securities laws of
any state or jurisdiction and may be required to be held indefinitely unless a
subsequent disposition thereof is registered under the Securities Act or
applicable blue sky laws or unless an exemption from such registration is
available.

(iv) Grantee believes it has received all the information it considers necessary
or appropriate for deciding whether to acquire the Restricted Shares. Grantee
further represents that it has had an opportunity to ask questions and receive
answers from the Company regarding his investment in the Company.

(e) Dispute Resolution.

(i) Arbitration. All disputes and controversies of every kind and nature between
any parties hereto arising out of or in connection with this Agreement or the
transactions described herein as to the construction, validity, interpretation
or meaning, performance, non-performance, enforcement, operation or breach,
shall be submitted to arbitration pursuant to the following procedures:

(1) After a dispute or controversy arises, any party may, in a written notice
delivered to the other parties to the dispute, demand such arbitration. Such
notice shall designate the name of the arbitrator (who shall be an impartial
person) appointed by such party demanding arbitration, together with a statement
of the matter in controversy.

(2) Within 30 days after receipt of such demand, the other parties shall, in a
written notice delivered to the first party, name such parties’ arbitrator (who
shall be an impartial person). If such parties fail to name an arbitrator, then
the second arbitrator shall be named by the American Arbitration Association
(the “AAA”). The two arbitrators so selected shall name a third arbitrator (who
shall be an impartial person) within 30 days, or in lieu of such agreement on a
third arbitrator by the two arbitrators so appointed, the third arbitrator shall
be appointed by the AAA. If any arbitrator appointed hereunder shall die,
resign, refuse or become unable to act before an arbitration decision is
rendered, then the vacancy shall be filled by the method set forth in this
Section for the original appointment of such arbitrator.

 

5



--------------------------------------------------------------------------------

(3) Each party shall bear its own arbitration costs and expenses. The
arbitration hearing shall be held in Houston, Texas at a location designated by
a majority of the arbitrators. The Commercial Arbitration Rules of the American
Arbitration Association shall be incorporated by reference at such hearing and
the substantive laws of the State of Texas (excluding conflict of laws
provisions) shall apply.

(4) The arbitration hearing shall be concluded within ten (10) days unless
otherwise ordered by the arbitrators and the written award thereon shall be made
within fifteen (15) days after the close of submission of evidence. An award
rendered by a majority of the arbitrators appointed pursuant to this Agreement
shall be final and binding on all parties to the proceeding, shall resolve the
question of costs of the arbitrators and all related matters, and judgment on
such award may be entered and enforced by either party in any court of competent
jurisdiction.

(5) Except as set forth in Section 7(e)(ii), the parties stipulate that the
provisions of this Section shall be a complete defense to any suit, action or
proceeding instituted in any federal, state or local court or before any
administrative tribunal with respect to any controversy or dispute arising out
of this Agreement or the transactions described herein. The arbitration
provisions hereof shall, with respect to such controversy or dispute, survive
the termination or expiration of this Agreement.

No party to an arbitration may disclose the existence or results of any
arbitration hereunder without the prior written consent of the other parties;
nor will any party to an arbitration disclose to any third party any
confidential information disclosed by any other party to an arbitration in the
course of an arbitration hereunder without the prior written consent of such
other party.

(ii) Emergency Relief. Notwithstanding anything in this Section 7(e) to the
contrary, any party may seek from a court any provisional remedy that may be
necessary to protect any rights or property of such party pending the
establishment of the arbitral tribunal or its determination of the merits of the
controversy or to enforce a party’s rights under Section 7(e).

(f) Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal in-hand
delivery, by telecopy or similar facsimile means, by certified or registered
mail, return receipt requested, or by courier or delivery service, addressed to
the Company at the address indicated beneath its signature on the execution page
of this Agreement, and to Grantee at his address indicated on the Company’s
stock records, or at such other address and number as a party shall have
previously designated by written notice given to the other party in the manner
herein set forth. Notices shall be deemed given when received, if sent by
facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means),
and when delivered and receipted for (or upon the date of attempted delivery
where delivery is refused), if hand-delivered, sent by express courier or
delivery service, or sent by certified or registered mail, return receipt
requested.

 

6



--------------------------------------------------------------------------------

(g) Amendment and Waiver. This Agreement may be amended, modified or superseded
only by written instrument executed by the Company and Grantee. Any waiver of
the terms or conditions hereof shall be made only by a written instrument
executed and delivered by the party waiving compliance. Any amendment or waiver
agreed to by the Company shall be effective only if executed and delivered by a
duly authorized executive officer of the Company other than Grantee. The failure
of any party at any time or times to require performance of any provisions
hereof shall in no manner effect the right to enforce the same. No waiver by any
party of any term or condition in this Agreement, or breach thereof, in one or
more instances shall be deemed a continuing waiver of any such condition or
breach, a waiver of any other condition, or the breach of any other term or
condition.

(h) Independent Legal and Tax Advice. The Grantee has been advised and Grantee
hereby acknowledges that he or she has been advised to obtain independent legal
and tax advice regarding this grant of Restricted Shares and the disposition of
such shares, including, without limitation, the election available under
Section 83(b) of the Internal Revenue Code of 1986, as amended.

(i) Governing Law and Severability. This Agreement shall be governed by the
internal laws, and not the laws of conflict, of the State of Texas.
The invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement which shall remain in full force and effect.

(j) Successors and Assigns. Subject to the limitations which this Agreement
imposes upon transferability of Restricted Shares, this Agreement shall bind, be
enforceable by and inure to the benefit of the Company and its successors and
assigns, and Grantee, and, upon his death, on his estate and beneficiaries
thereof (whether by will or the laws of descent and distribution).

(k) Community Property. Each spouse individually is bound by, and such spouse’s
interest, if any, in any shares is subject to, the terms of this Agreement.
Nothing in this Agreement shall create a community property interest where none
otherwise exists.

(l) Entire Agreement. This Agreement supersedes any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitute the sole and only
agreements between the parties with respect to the said subject matter. All
prior negotiations and agreements between the parties with respect to the
subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement and that any
agreement, statement or promise that is not contained in this Agreement shall
not be valid or binding or of any force or effect.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date first above written.

 

COMPANY: ENDEAVOUR INTERNATIONAL CORPORATION By:  

/s/    J. Michael Kirksey

Name:   J. Michael Kirksey Title:  

Executive Vice President and

Chief Financial Officer

Address:   Endeavour International Corporation   1001 Fannin Street, Suite 1600
  Houston, Texas 77002   Telecopy No.: (713) 307-8793   Attention: Secretary
GRANTEE:

/s/    Carl D. Grenz

Carl D. Grenz

 

8



--------------------------------------------------------------------------------

APPENDIX A TO

RESTRICTED STOCK AGREEMENT

Grantee’s Name:        Carl D. Grenz

 

Grant Date:

   Number of
Restricted
Shares Granted

11/03/2008

   100,000

Vesting Schedule:

  

Date

   Number of
Shares Vested

11/03/2009

   100,000

Note: All vesting is subject to the terms and conditions of the Agreement.